EXHIBIT 10.11
 
EMPLOYMENT AGREEMENT
 
This agreement (“Agreement”) is made as of the 22nd day of June, 2009 (the
“Effective Date”) by and between, on the one hand, Diligent Board Member
Services, Inc., a Delaware corporation, 39 West 37th Street, New York, New York
10018 (“DBMS,” the “Company,” or “Employer”), and, on the other hand, Steven
Ruse, an individual residing at 660 Stonetown Road, Ringwood, NJ 07456
(“Executive”).  All references to currency are to US dollars unless otherwise
indicated.
 
1.
Employment.  DBMS hereby employs Executive and Executive hereby accepts
employment upon the terms and conditions hereinafter set forth.

 
2.
Term.  Unless earlier terminated pursuant to Article 5 below, this Agreement
shall commence on the Effective Date and shall continue in effect until
terminated by DBMS upon 90 days prior written notice to Executive (hereinafter
the "Term").  The foregoing notwithstanding, this Agreement may be terminated,
without further obligation, by either party on written notice provided on or
prior to July 22, 2009.

 
3.
Duties.  During the Term, Executive shall perform the duties set forth on
Schedule A.

 
4.
Compensation.  For all services rendered by Executive and for all covenants
undertaken by Executive pursuant to this Agreement, DBMS shall provide, and
Executive shall accept, the following.

 
4.1.
Base Compensation.  DBMS shall pay a base cash compensation to Executive as per
Schedule B.

 
4.2.
Fringe Benefits.  During the Term, DBMS shall extend to Executive other fringe
benefits as per Schedule B. DBMS makes no provision for retirement or death in
service benefits to the Executive save as may be provided from time to time
within the terms of DBMS’s pension or profit sharing plan, if any, or as may be
required by law.

 
5.
Termination.

 
5.1.
Termination of Executive for Cause.  DBMS may terminate this Agreement for
“cause,” upon the occurrence of one or more of the following:

 
 
(a)
Executive commits a material act of dishonesty, deceit, or breach of fiduciary
duty in the performance of Executive’s duties as an employee of DBMS;

 
 
(b)
Executive neglects or fails, on a reccurring basis and in a material respect, to
perform Executive’s job duties as defined in Schedule A;

 
 
(c)
Executive substantially violates any written policy or reasonable expectation of
DBMS regarding employee behavior or conduct that has been communicated to
Executive by DBMS or such employee behavior or conduct is outside the remit of
Executive’s job description and Executive does not cure such breach within
thirty (30) days after written notice from DBMS;

 

--------------------------------------------------------------------------------


 
Employment Agreement
 
 
(d)
Executive is convicted of, or pleads nolo contendre to, (i) any felony, or any
misdemeanor involving moral turpitude or (ii) any crime or offense involving
dishonesty with respect to DBMS; or

 
 
(e)
Executive materially breaches any provision of this Agreement and does not cure
such breach within thirty days after written notice from DBMS, except that such
cure period shall not apply to any breach by Executive of the restrictive
covenants in Article 8 of this Agreement.

 
In the event DBMS opts to terminate this agreement for cause, DBMS shall provide
written notice of such termination which shall also specify the reason for such
termination.
 
In the event DBMS terminates this Agreement for cause, all obligations of DBMS
under this Agreement shall terminate.
 
5.2.
Illness or Disability of Executive.  If Executive is unable for health reasons
to perform services for DBMS for a continuous period of more than 90 days,
Executive shall be deemed to be permanently and totally disabled. The Executive
shall be paid all compensation due under this Agreement until Agreement is
terminated pursuant to Article 2.

 
5.3.
Death of Executive.  This Agreement will terminate immediately upon the death of
Executive, and in such case the surviving named beneficiary or Executive’s
estate shall receive any compensation earned and unpaid as of the date of
Executive’s death.

 
5.4.
Resignation by Employee.  In the event that Executive voluntarily resigns as an
employee of DBMS, all obligations of DBMS under this Agreement shall terminate
on the effective date of such resignation.

 
6.
Expenses.  In addition to the compensation payable hereunder, the Executive
shall be entitled to incur other expenses (detailed in Schedules A and B herein)
on behalf of DBMS in the performance of the Executive’s duties. Executive will
charge such expenses to DBMS credit or charge cards, or to DBMS vendors or, if
Executive pays such expenses from his own resources, Executive will be
reimbursed upon submission of appropriate vouchers.

 
7.
Devotion to business.  Throughout Executive’s employment pursuant to this
Agreement, Executive will devote 100% of Executive’s professional and business
hours and Executive’s undivided attention to the business and affairs of DBMS
and its divisions and affiliates, except as otherwise set forth in this
Agreement.  Nothing in this Agreement will preclude Executive from devoting
reasonable periods as may be required for outside activities and engagements
that will not reflect adversely on DBMS, and that are not inconsistent with the
mission or purposes of DBMS, including, but not limited to, such activities as
the following: (a) service as a director, trustee, or member of a committee of
any organization involving no conflict of interest with the interests of DBMS;
(b) fulfilling speaking engagements, teaching at continuing education seminars,
or fulfilling other professional or business educational opportunities; or

 
2

--------------------------------------------------------------------------------


 
Employment Agreement
 
 
(c) engaging in charitable and community activities that are not inconsistent
with the mission and purposes of DBMS.

 
8.
Restrictive Covenants.

 
8.1.
Competition.  Executive agrees that while this Agreement is in effect, and for a
period of two years after its termination, Executive will not, without the
written consent of DBMS, engage, directly or indirectly, either as principal,
agent, proprietor, director, officer, employee or consultant, or participate in
the ownership, management, operation or control, of any business directly
competitive with the business conducted by DBMS at the date of termination of
this Agreement.  A business competitive with the business of DBMS shall include,
without limitation, a business that manufactures, provides or markets software
for digital board books or board portals–whether delivered via the Application
Service Provider model or as installed software–to desktop PCs, laptops, PDAs,
mobile phones and computing devices (or other form of computing or electronic
device). Nothing in this section shall prevent Executive from purchasing
securities of any business whose securities are regularly traded on any national
securities exchange, or in the over-the-counter market; provided that such
purchases shall not result in Executive owning, directly or indirectly, at any
time, one percent (1%) or more of the voting securities of any entity engaged in
any business competitive to that carried on by DBMS at the termination of this
Agreement.  The geographic area of the restrictions set forth in this
section  shall be the United States and its territories and possessions,
together with any other countries in which DBMS shall have been actively
promoting its services or the licensing or franchise of the right to promote its
services within the 12 month period prior to termination of the employment of
Executive.

 
8.2.
Recruitment of personnel.  Executive agrees that he will not, while this
Agreement is in effect and for a period of two years thereafter, directly or
indirectly, individually or in concert with other persons, aid or endeavor to
solicit or induce

 
(a)
then remaining employees of DBMS or its affiliates, or agents, licensees,
franchisees, or consultants performing regularly contracted work for DBMS or its
affiliates, to leave their employment or independent contractor positions to
accept employment or contractor positions with another person or entity, or

 
(b)
then customers of DBMS to obtain from another person or entity products or
services similar to or competitive with the products or services then sold or
provided by DBMS.

 
(c)
The geographic area of the restrictions set forth in this Article 8.2 and its
preceding subsections shall be the United States and its territories and
possessions, together with any other countries in which DBMS shall have been
actively promoting its services or the licensing or franchise of the right to
promote its services within the 12 month period prior to termination of the
employment of Executive.

 
3

--------------------------------------------------------------------------------


 
Employment Agreement
 
8.3.
Confidential Information.  Executive agrees that he will not, while this
Agreement is in effect or at any time thereafter, use or disclose to any
unauthorized person any trade secrets or other confidential information of DBMS
or its affiliates.  Executive acknowledges and agrees that trade secrets and
other confidential information, whether created by Executive in connection with
his employment or by others, constitute DBMS’s sole and exclusive property.  For
purposes of this section, the term “confidential information” includes all
documents, materials and other information, whether in oral, written or
electronic form, that have been or will be furnished by or on behalf of DBMS to
Executive (or that have been or will be created for DBMS while Executive is
employed by DBMS), and includes, without limitation, all notes, analyses,
compilations, materials, manuscripts, books, pamphlets, tapes, CDs, products,
product information, mailing lists, customer information and customer lists,
business plans, business methods, web site designs, technology information,
software, source code, pricing information, and any studies or other documents
or materials prepared by the Executive which contain or reflect all or any
portion of the originally disclosed materials.  Notwithstanding the foregoing,
Confidential Information does not include information that:  (i) was or becomes
generally available to the public other than as a result of a disclosure by the
Executive or Executive’s agents; or (ii) becomes available to the Executive on a
non confidential basis from an independent source without breach of any
confidentiality obligations. or (iii) which Executive is required to disclose
under applicable laws or regulations or in connection with judicial or
administrative proceedings, provided that to the extent possible Executive shall
notify DBMS if compelled to disclose confidential information, prior to its
disclosure, so as to permit DBMS an opportunity to seek a protective order or
other appropriate relief it deems prudent.  Executive will return all documents
and other tangible evidence related to DBMS’s trade secrets and any confidential
information on termination of this Agreement with or without cause.  No breach
or alleged breach of this Agreement by DBMS shall alter the obligations of
Executive set forth in this Article.

 
8.4.
Right to Injunctive Relief and Other Remedies.  Executive agrees that the
restrictions contained in Article 8 are necessary for the protection of DBMS and
any breach thereof may cause DBMS irreparable harm for which there may not be
adequate remedy at law.  Executive consents in the event of such breach to the
issuance of injunctive or other equitable relief in favor of DBMS restraining
the breach of the Article 8 covenants by any court having
jurisdiction.  Executive agrees that the rights of DBMS to obtain an injunction
shall not be considered a waiver of DBMS’s rights to assert any other remedy it
may have at law or in equity.  With regard to any preliminary injunctive or
similar equitable relief that may be granted to enforce the covenants set forth
in Article 8, Executive waives the requirement of a bond being posted in
connection with such relief.

 
9.
Non-Disparagement.  During the term of this Agreement and thereafter, Executive
shall not, directly or indirectly, disparage or make negative, derogatory or
defamatory statements about DBMS, its business activities, or any of its
directors, officers, employees, affiliates, agents, or representatives or any of
them, to any person or business entity.  Neither DBMS nor its directors,
officers, employees, affiliates, agents and representatives shall, directly or
indirectly, disparage or make negative, derogatory or defamatory statements
about Executive.  Except pursuant to a subpoena validly issued or enforced by a
court, arbitrator, agency, or other governmental body of competent jurisdiction,
or in response to a valid investigative demand by a governmental body, neither
Executive nor DBMS (including any of its directors, officers, employees,
affiliates, agents and representatives) will testify, consult, cooperate or
otherwise communicate with any other person concerning any legal proceeding,
judicial or administrative, against or adverse to Executive, DBMS or an
affiliate of DBMS, actual or contemplated.  Executive and DBMS shall give prompt
notice (i.e., no later than five (5) business days following receipt) to each
other of any such subpoena or investigative demand before taking any action in
response thereto.

 
4

--------------------------------------------------------------------------------


 
Employment Agreement
 
10.
Inventions.  Executive agrees that all inventions conceived of or developed by
Executive during the term of the Executive’s employment with DBMS, whether alone
or jointly with others and whether during working hours or otherwise, which
relate to the business or interests of DBMS shall be DBMS’s exclusive
property.  Executive shall (i) promptly disclose in writing to DBMS each
invention related to the business or interests of DBMS that is conceived or
developed by Executive during the term of Executive’s employment with DBMS, (ii)
assign all rights to such inventions to DBMS and (iii) assist DBMS, at DBMS’s
expense, in every way to obtain and protect any patents, trademarks or
copyrights on such inventions.

 
11.
Miscellaneous.

 
11.1.
Severability.  If any provision of this Agreement shall be adjudicated to be
invalid, it shall not affect the remaining provisions of this Agreement.  In
addition, if any provision of this Agreement shall be adjudicated to be invalid
as it relates to the restrictive covenants in Article 8, such provision shall be
modified automatically to provide for the maximum restriction on Executive that
is lawful as, for example, by decreasing the geographical area or duration of
any such restriction.

 
11.2.
Further assurances.  Each of DBMS and Executive agrees, at the expense of DBMS,
to do such acts and execute such documents as are reasonably necessary to
implement fully his or its respective covenants under this Agreement.

 
11.3.
Succession.  This Agreement shall extend to and be binding upon Executive and
his heirs, administrators and executors and upon DBMS and its successors and
assigns.

 
11.4.
Entire agreement; waiver.  This Agreement contains the entire and only agreement
between DBMS and Executive with respect to the subject matter hereof.  This
Agreement supersedes all prior representations, agreements and understandings,
whether oral or written, upon the subject matter hereof.  All waivers and
modifications of this Agreement shall be in writing and signed by the party
against whom enforcement of such waiver or modification is sought.  No waiver or
failure or delay by either party to enforce a right set forth in this Agreement
shall operate as a waiver of any term or condition of this Agreement as applied
to the same or similar circumstances occurring thereafter.

 
5

--------------------------------------------------------------------------------


 
Employment Agreement
 
11.5.
Governing Law.  This Agreement shall be construed and interpreted in accordance
with the laws of the United States of America and of the State of New York,
without reference to the internal choice of law rules of New York.

 
11.6.
Compliance with Applicable Laws and Regulations.  This Agreement is to be
construed, and the compensation provided under this Agreement is to be paid, in
such manner and at such times as shall comply with all applicable laws and
regulations, including but not limited to, Internal Revenue Code Section 409A
and the regulations and guidance promulgated thereunder by the U.S. Department
of the Treasury.

 
11.7.
Notices.  Any notice or other communication required or permitted to be made or
given to either party pursuant to this Agreement shall be sufficiently made or
given on the date of mailing if the notice or communication is in writing and is
delivered by hand or sent to the recipient by nationally recognized courier or
certified mail, return receipt requested, addressed to the intended recipient at
his or its address set forth in the preamble to this Agreement or to such other
address as the recipient shall have designated by written notice given to the
party providing notice.

 
11.8.
Arbitration. All disputes between the parties to this Agreement shall be
resolved by arbitration before a single arbitrator in New York, New York, in
accordance with the commercial arbitration rules of the American Arbitration
Association.  At any hearing, the parties shall have the right to submit
argument and evidence, including testimony, by IP videoconference.  This
agreement to arbitrate, together with any proceedings in connection with an
arbitration award, shall be governed by the Federal Arbitration Act, 9 U.S.C.
Sec. 1 et seq.

 
 
(a)
Notwithstanding anything to the contrary in Article 11.8, each of the parties
shall have the right to seek a temporary or preliminary injunction or other
provisional equitable relief in a court having jurisdiction.  If a party files
an action requesting provisional relief in a court, such party shall make a
motion, which motion all the other parties shall join, to refer further
proceedings (other than any hearing on the imposition or lifting of provisional
remedies) to arbitration in accordance with this Article 11.8.

 
 
(b)
DBMS and Executive agree that any arbitration pursuant to this Agreement may be
consolidated, before the same arbitrator, with any other arbitration pursuant to
any employment or corporate governance agreements providing for arbitration and
to which DBMS or any of its officers, directors or shareholders are parties.  In
the sound discretion of the arbitrator, the issues to be heard may be
consolidated or severed for purposes of hearing.

 
11.9.
Legal Fees.  Executive, and his heirs, shall be entitled to reasonable
attorney’s fees incurred in the successful defense or enforcement of any of
their rights hereunder.

 
11.10.
Article Headings.  The article headings in this Agreement are for convenience
only and shall not be considered a part of, or modify, explain, enlarge,
restrict or in any way affect, the construction or interpretation of any
provisions of this Agreement.

 
6

--------------------------------------------------------------------------------


 
Employment Agreement
 
11.11.
Counterparts.  This Agreement may be executed in counterparts.  Facsimile and
electronic signatures shall be treated as originals for all purposes of this
Agreement.

 
12.
Condition precedent. This Agreement is subject, as a condition precedent, to
approval by the Company’s Board of Directors. This Agreement shall be submitted
to the Board at its next regularly-scheduled meeting, which is scheduled for
June 25, 2009.

 
 
WITNESS the signatures of the parties hereto as of the date first written above.

 

  Diligent Board Member Services, Inc.        Executive               By:
/s/ Alessandro Sodi
   
/s/ Steven P. Ruse
   
Alessandro Sodi 
   
Steven P. Ruse
   
CEO
   
 
 

 
7

--------------------------------------------------------------------------------


 
Employment Agreement
 
SCHEDULE A:
 

Responsibilities June 22, 2009 to August 17, 2009:       Advisor to President.  
  Responsibilities August 17, 2009 and thereafter:       This position is
subject to the subsequent election by the Board of Directors of the Executive as
Executive Vice President, Chief Financial Officer.      
Job Title:
Executive Vice President, Chief Financial Officer      
Function:
The Chief Financial Officer (CFO) provides both operational and financial
support to the organization. The CFO supervises the finance unit and is the
chief financial spokesperson for the organization. The CFO reports directly to
the President/Chief Executive Officer (CEO) on all strategic and tactical
matters as they relate to budget management, forecasting needs and the securing
of new funding.    
Reports to:
 
President & CEO
 
 
 
Accountabilities:
● Assist in performing all tasks necessary to achieve the organization's mission
and help execute staff succession and growth plans.         ● Train the Finance
Unit and other staff on raising awareness and knowledge of financial management
matters.         ● Work with the President/CEO on the strategic vision.        
● Assist the CEO in identifying new funding opportunities.         ● Provide the
CEO with an operating budget. Work with the management team to ensure success.  
      ● Oversee the management, coordination and consolidation of all fiscal
reporting activities for the organization and its subsidiaries including:
organizational revenue/expense and balance sheet reports.         ● Working with
the Company’s Auditors, prepare and file all financial reports required by the
Securities and Exchange Commission and by the New Zealand Exchange.         ●
Oversee all purchasing and payroll activity.         ● Develop and maintain
systems of internal controls to safeguard financial assets of the organization.
Oversee the coordination and activities of independent auditors ensuring
compliance issues are met, and the preparation of the annual financial
statements is in accordance with U.S. GAAP.

 
8

--------------------------------------------------------------------------------


 
Employment Agreement
 

  ● Attend Board meetings after being appointed Financial Director.         ●
Monitor banking activities of the organization.         ● Investigate
cost-effective benefit plans and other fringe benefits which the organization
may offer employees and potential employees with the goal of attracting and
retaining qualified individuals.         ● Oversee the production of monthly
reports including financial statements and cash flow projections for use by
Executive management, as well as the Audit/Finance Committee and Board of
Directors.         ● Assist in the design, implementation, and timely
calculations of wage incentives, commissions, and salaries for the staff.      
  ● Oversee Accounts Payable and Accounts Receivable.         ● Oversee business
insurance plans and health care coverage analysis.         ● Oversee all tax
reporting activity world wide.         ● Initiate and maintain internal controls
as required under Section 404 of Sarbanes Oxley.

 
9

--------------------------------------------------------------------------------


 
Employment Agreement
 
SCHEDULE B:
 
Base Compensation:
Base compensation of $210,000 per annum will be paid bi-weekly to the Executive
by Company.
 
Insurance Benefits:
Health Insurance:  Full family health insurance coverage will be provided to the
Executive as part of, and pursuant to, the terms of the Company’s contributory
health insurance plan.
 
Disability and Term Life Insurance:
There currently is no disability or term life insurance offered by Company.


Pension and Profit Sharing:
There is currently no pension or profit sharing plan offered by Company.
 
Marketing Expenses:
 
Vacation:
The Executive will be entitled to a minimum of 3 weeks paid vacation per year -
plus public holidays and personal days - as per Company policy.
 
Stock Based Compensation/Bonus Program:
Executive shall be entitled to participate in the DBMS 2007 Stock Option and
Incentive Plan and any successor plan available to other executives of DBMS (the
“Plan”). Pursuant to the terms and conditions of the Plan, and upon execution by
Executive of a Restricted Stock Agreement substantially similarly to agreements
executed by individuals previously awarded shares of the Company’s common stock,
the Company shall award Executive shares of Company’s common stock upon approval
of this Agreement; as follows:


250,000 shares, on each of August 17, 2009, August 17, 2010 and August 17, 2011,
upon approval of this Agreement by the Company’s Board of Directors, subject to
the Restricted Stock Agreement.


The Restricted Stock Agreement will provide, among other things, that the shares
will not vest for a period of one year from the award date and until Executive
has paid to the Company the taxes due on such shares at that time.


10

--------------------------------------------------------------------------------


 
Tools:
Desktop and laptop computers, cell phones, business cards and office required by
Executive to fulfill his duties in the multiple countries in which Company
operates will be provided by Company as required. All marketing materials will
be provided by Company.
 
Travel Expense Reimbursement:
Executive shall be entitled to reimbursement of reasonable travel expenses
incurred in connection with travel on behalf of DBMS, upon submission of
appropriate documentation and incurred in accordance with DBMS’s travel expense
policy (as adopted and amended from time to time).


When traveling internationally, Executive will be paid an additional $250 per
day to cover personal expenses incurred when traveling on behalf of Company.


Reservation of Rights:
Nothing in this Schedule B shall be deemed to limit the ability of Company to
adopt, amend, revoke or replace any fringe benefit plans or Company policies or
from taking any action in connection therewith that is applied uniformly to all
executive employees of DBMS.